Opinion by
Mr. Justice Elkin,
The question raised by this appeal is the sufficiency of the affidavit of defense as to the sum of $3,125, being the difference between $12,535, amount claimed by appellee as his share of the money actually received by appellant under the contract, and $9,410 paid appellee on account before suit was instituted. As to this amount the affidavit was so clearly insufficient that no useful purpose can be served by a discussion of the merits of the claim.
Assignments of error overruled and judgment affirmed.